***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          TREMONT PUBLIC ADVISORS, LLC v.
            MATERIALS INNOVATION AND
              RECYCLING AUTHORITY
                      ET AL.
                    (AC 45078)
                     Cradle, Seeley and DiPentima, Js.

                                  Syllabus

The plaintiff public affairs firm sought to recover damages from the defend-
   ant quasi-public agency for violations of the Connecticut Unfair Trade
   Practices Act (CUTPA) (§ 42-110a et seq.). The defendant, an entity
   responsible for providing waste and recycling services to various munici-
   palities pursuant to statute (§ 22a-257), requested proposals for the provi-
   sion of municipal government liaison services. The plaintiff submitted
   a proposal that complied with the request, but the defendant awarded
   the liaison services contract to a law firm, whose proposal was non-
   compliant. The plaintiff alleged, inter alia, that the award of the contract
   to the law firm without a legitimate public bidding process violated
   CUTPA. The defendant filed a motion to strike the plaintiff’s complaint,
   arguing that it was exempt from CUTPA pursuant to the provision
   (§ 42-110c (a) (1)) that exempts from liability ‘‘[t]ransactions or actions
   otherwise permitted under law as administered by any regulatory board
   or officer acting under statutory authority of the state or of the United
   States . . . .’’ The trial court granted the defendant’s motion to strike
   and rendered judgment in favor of the defendant. On the plaintiff’s
   appeal to this court, held that the trial court did not err in granting the
   motion to strike; the bidding process the defendant engaged in before
   entering into the contract was expressly authorized and regulated by
   statute and its conduct throughout that process was subject to pervasive
   state regulation, which exempts the defendant from CUTPA liability
   pursuant to the governmental exemption, § 42-110c (a) (1).
      Argued September 15—officially released November 29, 2022

                             Procedural History

   Action to recover damages for violations of the Con-
necticut Unfair Trade Practices Act, and for other relief,
brought to the Superior Court in the judicial district of
Hartford, where the action was withdrawn as against
the defendant Thomas Kirk; thereafter, the court, Cobb,
J., granted the named defendant’s motion to strike;
subsequently, the court, M. Taylor, J., granted the
named defendant’s motion for judgment and rendered
judgment for the named defendant, from which the
plaintiff appealed to this court. Affirmed.
   Michael C. Harrington, for the appellant (plaintiff).
  Alexander W. Ahrens, for the appellee (named
defendant).
                          Opinion

   CRADLE, J. The plaintiff, Tremont Public Advisors,
LLC, appeals from the judgment of the trial court, ren-
dered following the court’s decision striking the plain-
tiff’s complaint. The plaintiff claims that the court erred
in concluding that the defendant, Materials Innovation
and Recycling Authority (MIRA), formerly known as
Connecticut Resources Recovery Authority,1 is exempt
from liability under the Connecticut Unfair Trade Prac-
tices Act (CUTPA), General Statutes § 42-110a et seq.,
for engaging in allegedly illegitimate bidding practices.
We affirm the judgment of the trial court.2
   The following undisputed facts and procedural his-
tory are relevant to this appeal. The defendant is a
quasi-public agency responsible for providing solid
waste disposal and recycling services to numerous
municipalities in this state pursuant to the Connecticut
Solid Waste Management Services Act, General Statutes
§ 22a-257 et seq.3 In 2011, the defendant issued a request
for proposals for the provision of municipal government
liaison services (liaison services). The plaintiff is a pub-
lic affairs firm that submitted a proposal that complied
with the request for proposals, but the defendant
awarded the liaison services contract to the law firm of
Brown Rudnick, LLP (Brown Rudnick), whose proposal
was noncompliant.
   Thereafter, the plaintiff brought this action against
the defendant, alleging that the defendant had evaluated
the bids to provide liaison services in a biased manner
so as to ensure that Brown Rudnick was selected, that
the public bidding process for the liaison services con-
tract was a sham, and that the award of the contract
to Brown Rudnick without a legitimate public bidding
process violated General Statutes § 22a-268 and the
defendant’s own procurement policies.4 The plaintiff
claimed that this conduct violated CUTPA.5
   The defendant moved to strike the plaintiff’s com-
plaint, arguing, inter alia, that the defendant is exempt
from liability under CUTPA based on General Statutes
§ 42-110c (a), which provides in relevant part: ‘‘Nothing
in this chapter shall apply to: (1) Transactions or actions
otherwise permitted under law as administered by any
regulatory board or officer acting under statutory
authority of the state or of the United States . . . .’’
The plaintiff argued that the exemption did not apply
to the conduct of the defendant in this case. The trial
court agreed with the defendant, concluding that ‘‘the
[defendant] is a statutorily created quasi-governmental
entity whose actions and transactions are permitted by
law, administered by a regulatory board, and is empow-
ered to enter into contracts like the one at issue here,
as well as do all things necessary for the performance
of its duties.’’ Accordingly, the court granted the motion
to strike and thereafter rendered judgment in favor of
the defendant. This appeal followed.
   ‘‘The standard of review in an appeal challenging
a trial court’s granting of a motion to strike is well
established. A motion to strike challenges the legal suffi-
ciency of a pleading, and, consequently, requires no
factual findings by the trial court. As a result, our review
of the court’s ruling is plenary. . . . We take the facts
to be those alleged in the complaint that has been
stricken and we construe the complaint in the manner
most favorable to sustaining its legal sufficiency. . . .
Thus, [i]f facts provable in the complaint would support
a cause of action, the motion to strike must be denied.’’
(Internal quotation marks omitted.) Sullivan v. Lake
Compounce Theme Park, Inc., 277 Conn. 113, 117–18,
889 A.2d 810 (2006). Likewise, the determination of
whether a party is exempt from CUTPA liability also
presents a question of law of which our review is ple-
nary. Connelly v. Housing Authority, 213 Conn. 354,
364–65, 567 A.2d 1212 (1990).
   CUTPA provides, inter alia, that ‘‘[n]o person shall
engage in unfair methods of competition and unfair or
deceptive acts or practices in the conduct of any trade
or commerce.’’ General Statutes § 42-110b (a). As noted,
however, § 42-110c (a), which is also referred to as the
‘‘governmental exemption,’’ expressly exempts from lia-
bility ‘‘[t]ransactions or actions otherwise permitted
under law as administered by any regulatory board or
officer acting under statutory authority of the state or
of the United States . . . .’’ Pursuant to § 42-110c (b),
a party claiming an exemption under § 42-110c (a) has
the burden of proving its entitlement to such exemption.
   The plaintiff claims that the trial court erred in grant-
ing the defendant’s motion to strike on the ground that
the defendant is exempt from liability under § 42-110c
(a). We disagree. As the trial court aptly noted, our
Supreme Court has previously construed the language
of the exemption. In Connelly, the court held that the
governmental exemption applied to allegations that the
municipal housing authority had violated CUTPA by
failing to provide adequate heat and hot water to its
tenants because the transactions at issue, namely, the
renting of subsidized apartments to low income tenants,
were ‘‘expressly authorized and pervasively regulated
by both the state department of housing and the [United
States Department of Housing and Urban Develop-
ment].’’ Connelly v. Housing Authority, supra, 213
Conn. 361.
   Similarly, in Danbury v. Dana Investment Corp., 249
Conn. 1, 18–20, 730 A.2d 1128 (1999), our Supreme Court
held that the governmental exemption provided by § 42-
110c (a) (1) applied to allegations that the city of Dan-
bury had violated CUTPA by overassessing real proper-
ties and incurring needless expenses by filing several
tax foreclosure actions, rather than just one action.
The court held that the exemption applied because the
process of real estate assessment by a municipality is
authorized and regulated by statute. Id., 20; see also
Neighborhood Builders, Inc. v. Madison, 142 Conn.
App. 326, 331, 64 A.3d 800 (municipality’s act of alleg-
edly overcharging for building permit fees is exempt
from CUTPA liability because entire system of issuing
building permits and collecting fees is authorized and
regulated by state statute and regulation), cert. denied,
309 Conn. 905, 68 A.3d 660 (2013).
   Here, the crux of the plaintiff’s complaint against the
defendant arises from the bidding process employed
by the defendant to allegedly bypass the plaintiff and
ensure that the contract at issue was awarded to Brown
Rudnick. Although the plaintiff complains that the pro-
cess employed by the defendant was improper, the bid-
ding process the defendant engaged in before entering
into a contract was expressly authorized and regulated
by statute, which exempts the defendant from CUTPA
liability pursuant to the governmental exemption. As
noted by the trial court, the defendant was created by
the legislature as the successor authority to the Con-
necticut Resources Recovery Authority by the enact-
ment of General Statutes § 22a-260a. An examination
of the comprehensive statutory scheme governing the
operations of the defendant reveals that the authority
of the defendant and the limits to that authority are
extensively detailed by statute. General Statutes § 22a-
265 (3) authorizes the defendant to, inter alia, ‘‘[m]ake
and enter into any contract or agreement necessary or
incidental to the performance of its duties and execu-
tion of its powers . . . .’’ In so doing, General Statutes
§ 22a-268 expressly requires the defendant to engage
in competitive negotiation or competitive bidding when
entering into business contracts, and General Statutes
§ 22a-268a requires the defendant to adopt written pro-
cedures pertaining to the bidding process. General Stat-
utes § 22a-263 regulates the activity by requiring the
defendant to maintain all necessary records and data
with respect to its operations and to report quarterly
to the governor and annually to the General Assembly.
Those reports must include, inter alia, a listing of all
contracts entered into by the defendant, and the defend-
ant ‘‘shall be subject to audit by the state Auditors
of Public Accounts in accordance with normal audit
practices prescribed for departments, boards, commis-
sions and other agencies of the state.’’ General Statutes
§ 22a-263. General Statutes § 22a-263a provides that the
defendant must make available to the public, inter alia:
‘‘(7) A report on any contract between the authority
and a person, other than a director, officer or employee
of the authority, for the purpose of influencing any
legislative or administrative action on behalf of the
authority or providing legal advice to the authority. The
report shall indicate for each such contract (A) the
names of the parties to the contract, (B) the cost of the
contract, (C) the term of the contract, (D) a summary
of the services to be provided under the contract, (E)
the method used by the authority to award the contract,
and (F) a summary of the authority’s need for the ser-
vices provided under the contract. Such report shall be
made available through the Internet not later than fif-
teen days after the contract is entered into between
the authority and the person.’’ Finally, General Statutes
§ 22a-264 requires the defendant to create an annual
plan of operations, which is reviewed by the Commis-
sioner of Energy and Environmental Protection for con-
sistency with the statewide solid waste management
plan.
  The statutes cited herein demonstrate that the
defendant was expressly authorized, and, in fact,
required, to engage in a bidding process before entering
into the contract for services that ultimately was
awarded to Brown Rudnick. In addition, the defendant’s
conduct throughout that process is subject to pervasive
state regulation, which is overseen by the General
Assembly, the Commissioner of Energy and Environ-
mental Protection, and account auditors. Accordingly,
we conclude that the trial court properly determined
that the conduct of the defendant, as alleged in the
plaintiff’s complaint, fell within the CUTPA exemption
embodied in § 42-110c (a).
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    Thomas Kirk, the president of MIRA, also was named as a defendant in
this action. The plaintiff withdrew its claims against him on January 26,
2021, and all references herein to the defendant are to MIRA.
  2
    Because we conclude that the court properly determined that the defend-
ant is exempt from liability under CUTPA in this case, we need not address
the defendant’s alternative grounds to affirm the judgment of the trial court.
  3
    Although the act has been amended by the legislature since the events
underlying this appeal; see, e.g., Public Acts 2014, No. 14-94, § 7; those
amendments have no bearing on the merits of this appeal. In the interest
of simplicity, we refer to the current revision of the act.
  4
    The plaintiff further alleged that the defendant awarded the liaison ser-
vices contract to Brown Rudnick because Brown Rudnick improperly carried
out lobbying activities on behalf of the defendant.
  5
    In 2013, the plaintiff brought an antitrust action against the defendant,
which was then known as Connecticut Resources Recovery Authority. The
factual allegations underlying that cause of action and the present case, as
gleaned from a comparison of the plaintiff’s complaints in both actions, are
essentially identical. That case was ultimately dismissed by our Supreme
Court for lack of standing. Tremont Public Advisors, LLC v. Connecticut
Resources Recovery Authority, 333 Conn. 672, 217 A.3d 953 (2019).